              Case 1:21-cv-00106-DAD-SAB Document 11 Filed 04/01/21 Page 1 of 1

 1

 2

 3

 4

 5

 6

 7

 8
                                   IN THE UNITED STATES DISTRICT COURT
 9
                                      EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                             CASE NO. 1:21-cv-00106-DAD-SAB

12                                  Plaintiff,             ORDER RE STIPULATION TO EXTEND TIME
                                                           FOR PLAINTIFF TO RESPOND TO
13                            v.                           DEFENDANTS’ MOTION TO DISMISS

14   LAWRENCE HOWEN, et al.,                               (ECF No. 10)

15                                  Defendants.            Deadline: May 6, 2021

16

17
              On March 31, 2021, the parties filed a stipulation extending time for Plaintiff to file a response to
18
     Defendants’ motion to dismiss.
19
              Pursuant to the stipulation of the parties and finding good cause, IT IS HEREBY ORDERED
20
     that Plaintiff shall file a response to Defendants’ motion to dismiss on or before May 6, 2021.
21

22 IT IS SO ORDERED.

23
     Dated:     April 1, 2021
24                                                       UNITED STATES MAGISTRATE JUDGE

25

26
27

28


      [PROPOSED] ORDER RE STIPULATION TO EXTEND             1
30
